Order, so far as appealed from, unanimously modified, without costs, to the extent of referring to an official referee the questions as to the ability and fitness of the parties to have the care and custody of the child including the conditions surrounding the home of plaintiff, with instructions to hear and report thereon to Special Term. Upon the coming in of the referee’s report Special Term may make such order in the premises as it may deem proper consistent with the best interests of the child. Settle order on notice. Present — Martin, P. J., Glennon, Dore, Callahan and Peck, JJ.